Dismissed and Memorandum Opinion filed May 24, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-11-00829-CV
                                      ____________

                             JOSHUA MORALES, Appellant

                                              V.

                             NEOMI FERNANDEZ, Appellee


                          On Appeal from 257th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2004-28324


                             MEMORANDUM OPINION

       This is an appeal from an order signed July 1, 2011, in a suit to modify the
parent-child relationship. The clerk’s record was filed November 4, 2011. The reporter’s
record was filed November 18, 2011 and December 1, 2011. Appellant’s brief was due
January 2, 2012. See Tex. R. App. P. 38.6(a). Appellant requested and was granted two
extensions of time to file his brief until March 23, 2012, but no brief was filed. Appellant
did not request a further extension of time to file the brief.
       On April 17, 2012, this court issued an order stating that unless appellant filed a
brief on or before May 7, 2012, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b). Appellant filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2